F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      January 26, 2006
                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES of AMERICA,

          Plaintiff-Appellee,                          No. 05-8065
 v.                                            (D.C. Nos. 04-CV-295-D and
                                                     00-CR-101-03-D)
 AMADO GARCIA,                                          (D. Wyo.)

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before EBEL, McKAY and HENRY, Circuit Judges.


      This is a pro se appeal arising from a 28 U.S.C. § 2255 proceeding in

which Amado Garcia challenges his conviction for multiple drug-related felonies.

He is now appealing the district court’s order denying his motion to proceed in

forma pauperis (“IFP”). Because there is no filing fee associated with filing a

§ 2255 motion and because denial of IFP does not bar Mr. Garcia from



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
proceeding with his § 2255 proceeding in the district court, we hold that we lack

jurisdiction over this appeal and therefore DISMISS.

                                 I. BACKGROUND

      On October 20, 2004, Mr. Garcia filed in the district court a § 2255 petition

and a motion to proceed IFP. On October 28, 2004, without receiving a filing fee

from Mr. Garcia, the district court ordered service of Mr. Garcia’s motion and a

response from the Respondent. On June 28, 2005, the district court denied Mr.

Garcia’s motion to proceed IFP, explaining that “no filing fee is required for

section 2255 motions” and that “Mr. Garcia receives a regular income while

incarcerated.” It therefore concluded that, “[a]s a result of his employment, Mr.

Garcia ha[d] sufficient funds to pay any expenses which should arise incident to

his section 2255 filing.”

      On July 11, 2005, Mr. Garcia filed his notice of appeal regarding the

district court’s denial of IFP status. On the same day, Mr. Garcia also sent a

letter to the district court clerk indicating his belief that he was entitled to

transcripts and copies from the court’s file without costs. The district court

deemed Mr. Garcia’s letter to be a motion for transcripts and documents without

cost and denied it. We dismissed Mr. Garcia’s appeal of the denial of his motion

for transcripts and documents without cost for lack of jurisdiction. Currently




                                          -2-
before us, then, is Mr. Garcia’s appeal of the district court’s order denying his

motion for leave to proceed IFP.

                                 II. DISCUSSION

      Under § 1915(a), a district court “may authorize the commencement,

prosecution or defense of any suit, action or proceedings, civil or criminal, or

appeal therein, without prepayment of fees or security therefor, by a person who

submits an affidavit that includes a statement of all assets such [person] possesses

that the person is unable to pay such fees or give security therefor.” 28 U.S.C.

§ 1915(a); see also Lister v. Dep’t of Treasury, 408 F.3d 1309, 1311 (10th Cir.

2005) (recognizing that the affidavit requirement applies to all persons requesting

leave to proceed IFP). Thus, in this case, IFP status would authorize only the

commencement of Mr. Garcia’s § 2255 proceeding without prepayment of fees or

security therefore. Importantly, however, there is no filing fee or court costs

associated with a § 2255 proceeding. See Rules Governing § 2255 Proceedings,

R. 3, Adv. Comm. 1976 Adoption (“There is no filing fee required of a movant

under these rules [governing § 2255 proceedings].”). As such, Mr. Garcia’s

appeal is moot. 1


      1
         Even if we were to consider Mr. Garcia’s appeal, however, we would
affirm the district court’s denial. Section 1915(a)(1) gives a district court
discretion to grant permission to proceed IFP. See 28 U.S.C. § 1915(a)(1). We
therefore review a district court’s denial of IFP status for an abuse of discretion.
                                                                        (continued...)

                                         -3-
      We note that Advisory Committee Note to Rule 3 of the Rules Governing

§ 2255 Proceedings states that:

      Even though there is no need to have a forma pauperis affidavit to
      proceed with the action since there is no requirement of a fee for filing
      the motion the affidavit remains attached to the form to be supplied
      potential movants. Most such movants are indigent, and this is a
      convenient way of getting this into the official record so that the judge
      may appoint counsel, order the government to pay witness fees, allow
      docketing of an appeal, and grant any other rights to which an indigent
      is entitled in the course of a § 2255 motion, when appropriate to the
      particular situation, without the need for an indigency petition and
      adjudication at such later point in the proceeding. This should result in
      a streamlining of the process to allow quicker disposition of these
      motions.

As the Note expressly states, however, a “forma pauperis affidavit” is merely “a

convenient way of getting [a petitioner’s indigency] into the record.” Id. The

district court’s denial of IFP status therefore does not on its own prohibit Mr.

Garcia from exercising any of the rights to which an indigent is entitled in the



      1
        (...continued)
Lister, 408 F.3d at 1311. While “a trial court has wide discretion in denying an
application to proceed IFP under 28 U.S.C. § 1915 . . . , in denying such
applications a court must not act arbitrarily. Nor may it deny the application on
erroneous grounds.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306-07
(10th Cir. 2004) (internal quotation marks omitted)). “[T]o succeed on a motion
to proceed IFP, the movant must show a financial inability to pay the required
filing fees, as well as the existence of a reasoned, nonfrivolous argument on the
law and facts in support of the issues raised in the action.” Lister, 408 F.3d at
1312.
       Here, Mr. Garcia cannot show a “financial inability to pay the required
filing fees” for the simple reason that there is no filing fee. As a result, we would
conclude that the district court did not abuse its discretion in denying IFP status.

                                         -4-
course of a § 2255 proceeding, even if it makes exercising those rights slightly

less convenient. Thus, for example, under 28 U.S.C. § 753(f), a defendant

bringing a § 2255 claim is entitled to a free trial transcript provided that he

demonstrates he is indigent and that “the suit or appeal is not frivolous and that

the transcript is needed to decide the issue presented by the suit or appeal.” 28

U.S.C. § 753(f). The district court’s denial of Mr. Garcia request to proceed IFP

does not affect any of these rights.

      We do not have jurisdiction over this appeal because denial of IFP, in this

case, was not a final, appealable order. Under 28 U.S.C. § 1291, we generally

have jurisdiction only over final orders of the district court. Denial of a motion to

proceed in forma pauperis is not a final order. Lister, 408 F.3d at 1310. The

Supreme Court, however, has held that denial by a district judge of a motion to

proceed in forma pauperis is an appealable order under the Cohen doctrine such

that we have jurisdiction to review the denial. See Roberts v. U.S. Dist. Court,

339 U.S. 844, 845 (1950); Lister, 408 F.3d at 1310-11.

      But to be appealable as a collateral order under the Cohen doctrine, “the

challenged order must constitute a complete, formal and, in the trial court, final

rejection of a claimed right where denial of immediate review would render

impossible any review whatsoever.” Firestone Tire & Rubber Co. v. Risjord, 449

U.S. 368, 376 (1981) (internal quotation marks and citations omitted). As we


                                          -5-
explain in Lister, most denials of motions to proceed IFP fall under the Cohen

doctrine because:

      [i]f a truly indigent claimant is not granted IFP status, [he] is barred
      from proceeding at all in district court. Thus, the denial of leave to
      proceed IFP is “effectively unreviewable on appeal from a final
      judgment,” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S. Ct.
      2454, 57 L. Ed.2d 351 (1978), because there would be no final
      judgment from which to appeal.

Lister, 408 F.3d at 1311. But this is not the case here.

      Instead, here, the district court’s denial has not barred Mr. Garcia from

“proceeding at all in district court.” See id. To the contrary, the district court

accepted Mr. Garcia’s § 2255 motion without a filing fee, ordered service of the

motion, and ordered that the Respondent file a response. As such, the district

court’s denial of Mr. Garcia’s request to proceed with his § 2255 proceeding IFP

is not an appealable order such that we have jurisdiction to hear his appeal.

                                III. CONCLUSION

      We hold that we lack jurisdiction to review the district court’s denial of

Mr. Garcia’s motion and therefore DISMISS this appeal. 2 Mr. Garcia’s request to


      2
         To the extent that Mr. Garcia again challenges the district court’s denial
of his motion requesting transcripts and documents without costs, we previously
determined that we lack jurisdiction over that appeal because the district court’s
order did not constitute a final appealable decision. Although we would be very
surprised to find that Mr. Garcia’s prison income would cover the cost of
transcripts, we explained in that Order that the district court’s denial will be
appealable upon entry of a final judgment in Mr. Garcia’s § 2255 proceeding. If,
                                                                         (continued...)

                                         -6-
proceed IFP on appeal is GRANTED.




                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




      2
        (...continued)
however, Mr. Garcia’s financial situation has changed since his original request
for transcripts and documents, he may file a new motion with the district court
demonstrating that he is indigent, that “the suit or appeal is not frivolous and that
the transcript is needed to decide the issue presented by” his § 2255 proceeding.


                                         -7-